  8:12-cr-00044-RFR-MDN Doc # 160 Filed: 07/23/20 Page 1 of 1 - Page ID # 467




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:12CR44

        v.
                                                                    ORDER
ALBERT L. WOODS,

                      Defendant.


       This matter is before the Court on Albert L. Woods’s (“Woods”) motion to reduce his
sentence (Filing No. 151) pursuant to 18 U.S.C. § 3582(c). In relevant part, that statute
authorizes Woods to move the Court to reduce his sentence for “extraordinary and compelling
reasons” thirty days after the warden of the facility where Woods is incarcerated receives a
request to file such a motion on his behalf. Id. § 3582(c)(1)(A)(i); see also United States v.
Raia, 954 F.3d 594, 595 (3d Cir. 2020).

       The Court’s initial review of Woods’s motion and the supplementary brief filed by his
counsel indicate Woods has potentially raised a colorable claim under § 3582(c)(1)(A)(i). The
Court finds that input from the government and the U.S Probation and Pretrial Services Office
would help the Court decide whether Woods’s circumstances warrant relief. Accordingly,

       IT IS ORDERED:
       1.     The government shall respond to Woods’s motion on or before July 31, 2020.
              Woods shall promptly file any supplementary briefing or evidence necessary to
              the Court’s disposition of the motion. Absent an extension, Woods’s motion
              shall be deemed submitted as of August 7, 2020.
       2.     The probation office is directed to investigate Woods’s request and promptly
              file under seal a report of the results of that investigation.

              Dated this 23rd day of July 2020.

                                                  BY THE COURT:


                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge
